Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites several limitations that include “the processor of the referral server.”  Claim 16 previously recites “a referral server” and “a processor of the log server.”  However, there is no previous recitation of “a processor” that is included in or with the “referral server.”  Therefore, these limitations lack sufficient antecedent basis in the claim.  For examination purposes, the limitations will be treated as “a processor of the referral server.”
Claims 17-20 are rejected based on their dependencies on claim 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites determining generation of a healthcare utilization record comprising a patient UID of a first patient and a provider UID of a first healthcare provider; determining a place of service value associated with the healthcare utilization record; determining a type of service associated with the healthcare utilization record; generating a first utilization log comprising the provider UID of the first healthcare provider, a place of service value, a type of service value, and optionally comprising a utilization time associated with at least one of providing a healthcare service to the first patient and generation of the healthcare utilization record; initiating a referral request to refer a second patient of a 
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity.  For example, the limitations encompass a user manually determining/identifying patient and provider records regarding provided services, manually initiating a referral request to another provider, manually comparing the patient/provider records to referral data for the patient being referred, manually identifying matched data and manually using the matched data to calculate and score the provider for referral.  These limitations are examples of a user manually following rules or instructions, which constitutes Certain Methods of Organizing Human Activity.
Claims 2-7 incorporate the abstract idea of claim 1 and further expand on the abstract idea.  For example, claim 2 further encompasses manually identifying data in a patient profile. Claim 3 further encompasses manually calculating additional scoring for a provider. Claim 4 further encompasses manually scheduling a patient for an appointment, but for the recitation of generic computer components (e.g. point-of-care application, automatically). Claim 5 further encompasses manually identifying data in a patient profile and determining a provider within a distance of a location. Claim 6 
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas and insignificant, extra-solution activity (transmitting data over a network). The written description discloses that the recited computer components encompass generic components including “a general purpose computer” (see paragraph [00201]). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application. Additionally, the step of “transmitting the referral data over a network from a server to a computing device running a point-of-care application…” amounts to insignificant extra-solution data transmittal activity, which does not integrate the abstract idea into a practical application.  Furthermore, receiving selections through a “point-of-care” application (claims 4 and 7) amounts to insignificant extra-solution data gathering activity, which does not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, transmitting and receiving data over a network is insufficient to amount to significantly more than an abstract idea. (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48).
Claim 8 recites the limitation detecting a first healthcare referral of a first patient, the first healthcare referral from a first healthcare provider to a second healthcare provider; generating a first referral log comprising a provider UID of the first healthcare provider, a provider UID of the second healthcare provider, a referral time of the first healthcare referral, and a type of service; storing the first referral log; detecting a second healthcare referral of the first patient, the second healthcare referral from the first healthcare provider to a third healthcare provider; generating a second referral log comprising the provider UID of the first healthcare provider, a provider UID of the third healthcare provider, a referral time of the second healthcare referral, and the type of service; storing the second referral log; determining a referral association between the first healthcare referral and the second healthcare referral; storing a first database association linking the second referral log and the first referral log; initiating a referral request to refer a second patient to a referral healthcare provider; generating a referral profile for the second patient, the referral profile comprising a type of service range and optionally a place of service range; comparing the referral profile to a referral dataset comprising a set of referral logs associated with the provider UID of the first healthcare provider; generating a reduced dataset comprising a subset of referral logs extracted from the referral dataset matching the referral profile, wherein at least one of the first referral log and the second referral log matches the referral profile; referencing a first time period value; calculating, using the subset of referral logs in the reduced dataset, an inbound re-referral rate of the second healthcare provider within the first time period value; applying a referral ruleset to at least one of score, rank, and qualify the second healthcare provider based on criteria comprising the inbound re-referral rate of the second healthcare provider; and adding the provider UID of the second healthcare provider to a referral data.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity.  For example, the limitations encompass a user manually identifying and generating referral data from referrals of a patient to a provider, manually determining associations linking the referrals, manually initiating a referral request, manually generating a referral profile and comparing it to referral data to identify matching referral data, manually calculating a re-referral rate and scoring a provider, and manually adding a provider to a referral. These limitations are examples of a user manually following rules or instructions, which constitutes Certain Methods of Organizing Human Activity.
Claims 9-15 incorporate the abstract idea of claim 8 and further expand on the abstract idea.  For example, claim 9 further encompasses manually scheduling an appointment, but for the recitation of generic computer components (e.g. transmitting over a network to a computing device, selecting on a computing device, automatically). Claim 10 further encompasses manually identifying data from a patient profile. Claim 11 further encompasses manually determining and generating patient and provider data in the process of a referral, but for the recitation of generic computer components (e.g. transmitting over a network). Claim 12 further encompasses manually identifying additional data in the referral process. Claims 13-14 further encompasses manually calculating additional rate data. Claim 15 further defines data utilized in the abstract idea, but for the recitation of generic computer components (e.g. point-of-care application).
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas and insignificant, extra-solution activity (transmitting data over a network). The written description discloses that the recited computer components encompass generic components including “a general purpose computer” (see paragraph [00201]). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, transmitting and receiving data over a network is insufficient to amount to significantly more than an abstract idea. (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48).
Claim 16 recites a set of healthcare utilization logs, each comprising the provider UID of a healthcare provider, one or more instances of a type of service value, and one or more instances of a place of service value, a set of healthcare referral logs each comprising the provider UID of the healthcare provider as a referral provider, a provider UID of a referring provider, one or more instances of the type of service value, and one or more instances of the place of service value, a first set of database associations associating one or more of the set of healthcare utilization logs with one or more of the set of healthcare referral logs, a second set of database associations associating one or more of the set of healthcare referral logs with one or more of a different set of healthcare referral logs from the 
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity.  The claim recites a “log server,” “processor,” “memory,” “referral server,” and several sets of instructions executed by the processor to carry out the above noted limitations.  But for the recitation of these generic computer components, the limitations encompass a user manually requesting a referral and generating a referral profile for a patient, manually comparing the profile to referral logs and utilization logs to determine a matching data, manually calculating a utilization rate and inbound re-referral rate from the matched data to manually score the provider, and manually generating the referral. These limitations are examples of a user manually following rules or instructions, which constitutes Certain Methods of Organizing Human Activity.
Claims 17-20 incorporate the abstract idea of claim 8 and further expand on the abstract idea, but for the recitation of generic computer components.  For example, but for the recitation of generic computer components, claims 17-18 encompasses a user manually determining and generating additional data related to the referral. But for the recitation of generic computer components, claims 19-20 encompasses manually generating and accessing additional referral data.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas and insignificant, extra-solution activity. The claims recite several instances of a “server,” “processor,” “memory,” “computer readable instructions,” “computing device,” and “a network” to execute the steps of the abstract idea. The written description discloses that the recited computer components encompass generic components including “a general purpose computer” (see paragraph [00201]). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application. Additionally, the step of transmitting referral data over “a network” (claim 19) amounts to insignificant extra-solution data transmittal activity, which does not integrate the abstract idea into a practical application.  Furthermore, receiving selections through a “point-of-care” application (claim 19) amounts to insignificant extra-solution data gathering activity, which does not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valuck, US Patent Application Publication No. 2021/0043310 in view of Wilson, US Patent No. 9,996,666.
As per claim 1, Valuck teaches a method for optimal determination of a healthcare referral provider, the method comprising: determining generation of a healthcare utilization record comprising a patient UID of a first patient and a provider UID of a first healthcare provider (see paragraph 0024; generate/stores records of patients and providers); determining a place of service value associated with the healthcare utilization record (see paragraph 0038; locations of providers that provide services is encompassed by place of service value); determining a type of service associated with the healthcare utilization record (see paragraph 0024; records include conditions for which providers provide treatment (i.e. a type of service)); generating a first utilization log comprising the provider UID of the first healthcare provider, a place of service value, a type of service value, and optionally comprising a utilization time associated with at least one of providing a healthcare service to the first patient and generation of the healthcare utilization record (see paragraph 0042; maintains a matrix of data including service provided by provider to patient as well as location of the provider (paragraph 0039); per paragraph 0024 provider records are updated based on services provided to patients and are encompassed by a utilization log); initiating a referral request to refer a second patient of a second healthcare provider to a referral provider (see paragraph 0030; generate a referral for the patient to a provider); generating a referral profile for the second patient, the referral profile comprising a place of service range, a type of service range, and optionally a time range (see paragraph 0032; referral profile encompasses the combination of stored patient records and patient data entered through referral interface; per paragraphs 0038-0039; patient location with geographic radius is encompassed by place of service range and condition of the patient is encompassed by type of service range; it is noted that time range is optional and need not be included in the prior art); comparing the referral profile to a utilization dataset comprising a set of utilization logs extracted from a utilization database including the first utilization log (see paragraphs 0038 and 0042; provider record data (utilization log) compared to patient data for referral to generate a match); generating a reduced dataset comprising a subset of utilization logs extracted from the utilization dataset matching the referral profile (see paragraph 0065; one or more providers with corresponding provider record data (utilization logs) satisfy the patient requirements); applying a utilization ruleset to at least one of score, rank, and qualify the first healthcare provider based on criteria (see paragraph 0068; rating component determines outcome rating for certified providers); adding the provider UID of the first healthcare provider to a referral data (see paragraph 0070; patient is referred to matched provider); and transmitting the referral data over a network from a server to a computing device of the second healthcare provider running a point-of-care see paragraph 0070-0071; referral data is transmitted to reserve a referral for a patient).
Valuck does not explicitly teach calculating, using the subset of utilization logs in the reduced dataset, a POS utilization rate of the first healthcare provider for each instance of the place of service value within the place of service range and using this as criteria to at least one of score, rank, and qualify the first healthcare provider.
Wilson teaches a method of referring patients to providers that includes calculating, using a subset of utilization logs in a reduced dataset, a POS utilization rate of a first healthcare provider for each instance of a place of service value within a place of service range (see column 20, lines 49-65; matched physician data (utilization logs) are used to calculate performance scores (POS utilization rate)); and using this as criteria to at least one of score, rank, and qualify the first healthcare provider (see column 30, lines 13-30; performance scores are used to rank physicians). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include this calculation for use in prioritizing physicians in Valuck with the motivation of identifying physicians likely to require less time, office visits, resources, etc. (see column 30, lines 30-33 of Wilson).
As per claim 2, Valuck and Wilson teaches the method of claim 1 as described above.  Valuck further teaches querying a patient profile of the first patient with the patient UID of the first patient (see paragraph 0042; at least one reference patient being compared is the patient with the patient UID); and extracting from the patient profile of the first patient a patient data comprising at least one of a demographic data of the first patient, a coverage type of the first patient, and a diagnosis code of the first patient (see paragraph 0042; demographic data compared), wherein the first utilization log further comprising the patient data, wherein the referral profile further comprising a patient data range, and wherein the patient data range comprising at least one of a demographic data of the second patient, a see paragraph 0042; patient to be matched also includes demographic data).
As per claim 3, Valuck and Wilson teaches the method of claim 2 as described above.  Valuck further teaches at least one of the scoring, the ranking, and the qualifying of the first healthcare provider is based on criteria (see paragraph 0068; rating component determines outcome rating for certified providers).  As noted above, Valuck does not explicitly teach calculating the POS utilization rate.  Wilson further teaches calculating, using a set of utilization logs of two or more healthcare providers within the utilization database, a POS utilization rate for each instance of the place of service value within the place of service range (see column 20, lines 49-65; matched physician data (utilization logs) are used to calculate performance scores (POS utilization rate)); and using this criteria relative to a statistical average of the POS utilization rate to at least one of score, rank, and qualify the first healthcare provider (see column 30, lines 13-30; performance scores are used to rank physicians; column 16, lines 11-28 describe an example of calculating performance scores relative to a statistical average).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include this calculation for use in prioritizing physicians in Valuck with the motivation of identifying physicians likely to require less time, office visits, resources, etc. (see column 30, lines 30-33 of Wilson).
As per claim 4, Valuck and Wilson teaches the method of claim 3 as described above.  Valuck further teaches automatically scheduling an appointment for the second patient with the first healthcare provider (see paragraph 0044; reservation component is used to automatically schedule an appointment with a provider).  Valuck does not explicitly teach receiving a selection of the second healthcare provider from a clinician through the point-of-care application to schedule the appointment.  Wilson further teaches scheduling an appointment by receiving a selection of the second healthcare provider from a clinician through a point-of-care application (see column 31, lines 16-21).  It would have see column 1, lines 26-28 of Wilson).
As per claim 5, Valuck and Wilson teaches the method of claim 4 as described above.  Valuck further teaches extracting from the patient profile of the second patient a location data associated with the second patient (see paragraph 0032 profile includes location data of patient); and determining the second healthcare provider is within a predetermined distance based on the location data (see paragraph (see paragraph 0039; providers within a radius of the location are identified).
As per claim 6, Valuck and Wilson teaches the method of claim 5 as described above.  Valuck further teaches the utilization ruleset determines that an instance of the place of service value is a preferred instance of the place of service value based on criteria comprising the type of service (see paragraph 0038; locations of providers that provide services is encompassed by place of service value; with respect to paragraph 0042; a particular type of treatment identifies a preferred provider and corresponding location of that provider).
As per claim 7, Valuck and Wilson teaches the method of claim 5 as described above.  Valuck further teaches the type of service value is at least one of a service category (see paragraph 0057; categories of information related to treatment such as care type), wherein the place of service value is stored in computer memory as a POS code value (see paragraph 0057; facility type is encompassed by POS code value), and wherein at least one of the place of service range, the type of service range, the patient data range, and the time range of the referral profile is selected by the clinician through the point-of-care application (see paragraph 0032; referral profile encompasses the combination of stored patient records and patient data entered through referral interface; per paragraphs 0038-0039; patient location with geographic radius is encompassed by place of service range and condition of the patient is encompassed by type of service range
Although recited in the alternative, Valuck does not explicitly teach a procedure code value, wherein the procedure code value is a CPT code value. Wilson further teaches a procedure code value, wherein the procedure code value is a CPT code value (see column 14, lines 28-35). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include this data for identifying procedures in the system of Valuck with the motivation of facilitating insurance payments for services (see column 14, lines 41-45 of Wilson).
As per claim 8, Valuck teaches a method for maximizing healthcare referral outcomes, comprising: detecting a first healthcare referral of a first patient, the first healthcare referral from a first healthcare provider to a second healthcare provider (see paragraph 0030; generate a referral for the patient to a provider); generating a first referral log comprising a provider UID of the first healthcare provider, a provider UID of the second healthcare provider, a referral time of the first healthcare referral, and a type of service (see paragraphs 0034-0035; provider data records including records of referrals); storing the first referral log (see paragraphs 0034-0035); initiating a referral request to refer a second patient to a referral healthcare provider (see paragraph 0030; generate a referral for the patient to a provider); generating a referral profile for the second patient, the referral profile comprising a type of service range and optionally a place of service range (see paragraph 0032; referral profile encompasses the combination of stored patient records and patient data entered through referral interface; per paragraphs 0038-0039; patient location with geographic radius is encompassed by place of service range and condition of the patient is encompassed by type of service range); comparing the referral profile to a referral dataset comprising a set of referral logs associated with the provider UID of the first healthcare provider (see paragraphs 0038 and 0042; provider record data (referral log) compared to patient data for referral to generate a match; generating a reduced dataset comprising a subset of referral logs extracted from the referral dataset matching the referral profile, wherein at least one of the first referral log and the second referral log matches the referral profile (see paragraph 0065; one or more providers with corresponding provider record data (referral logs) satisfy the patient requirements); applying a referral ruleset to at least one of score, rank, and qualify the second healthcare provider based on criteria (see paragraph 0068; rating component determines outcome rating for certified providers); and adding the provider UID of the second healthcare provider to a referral data (see paragraph 0070; patient is referred to matched provider).
Valuck does not explicitly teach detecting a second healthcare referral of the first patient, the second healthcare referral from the first healthcare provider to a third healthcare provider; generating a second referral log comprising the provider UID of the first healthcare provider, a provider UID of the third healthcare provider, a referral time of the second healthcare referral, and the type of service; storing the second referral log; determining a referral association between the first healthcare referral and the second healthcare referral; storing a first database association linking the second referral log and the first referral log. Valuck also does not explicitly teach referencing a first time period value and calculating, using the subset of referral logs in the reduced dataset, an inbound re-referral rate of the second healthcare provider within the first time period value
Wilson teaches detecting a second healthcare referral of a first patient, the second healthcare referral from the first healthcare provider to a third healthcare provider (see column 25, lines 20-29; physician referral network stores associates between physicians (first, second, third, etc.) referring patients); generating a second referral log comprising the provider UID of the first healthcare provider, a provider UID of the third healthcare provider (see column 25, lines 20-29; physician referral network stores associates between physicians (first, second, third, etc.) referring patients), a referral time of the second healthcare referral, and the type of service (see column 16, lines 57-61; patients seen by providers through matching engine (i.e. including referrals) have associated time and type of service); storing the second referral log (see column 25, lines 33-35); determining a referral association between the first healthcare referral and the second healthcare referral (see column 25, lines 20-29; physician referral network stores associates between physicians (first, second, third, etc.) referring patients); storing a first database association linking the second referral log and the first referral log (see column 25, lines 33-35). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the referral network data of Wilson to the provider records data of Valuck with the motivation of identifying unnecessary referrals (see column 25, lines 59-60 of Wilson).
Wilson further teaches referencing a first time period value (see column 27, lines 2-3; references a time period for performing calculation) and calculating, using the subset of referral logs in the reduced dataset, an inbound re-referral rate of the second healthcare provider within the first time period value (see column 26, line 64 – column 27, line 2; referral score between providers calculated and averaged for time period); and using the inbound re-referral rate to at least one of score, rank, and qualify the second healthcare provider (see column 27, lines 14-16; comparing referral score to threshold scores or qualifies the provider). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include this calculation for use in prioritizing physicians in Valuck with the motivation of avoiding inefficient referrals (see column 25, line 59 – column 26, line 5 of Wilson).
As per claim 9, Valuck and Wilson teaches the method of claim 8 as described above.  Valuck further teaches transmitting the referral data over a network from a server to a computing device of the second patient (see paragraph 0032; referral interface accessed by patient over network -paragraph 0026); and automatically scheduling an appointment for the second patient with the first healthcare provider (see paragraph 0044; reservation component is used to automatically schedule an appointment with a provider).  Valuck does not explicitly teach receiving a selection of the second healthcare provider from the second patient on the computing device to schedule the appointment.  Wilson further teaches scheduling an appointment by receiving a selection of the second healthcare provider from a computing device (see column 31, lines 16-21).  It would have been obvious to one of see column 1, lines 26-28 of Wilson).
As per claim 10, Valuck and Wilson teaches the method of claim 9 as described above. Valuck further teaches querying a patient profile of the first patient with the patient UID of the first patient (see paragraph 0042; at least one reference patient being compared is the patient with the patient UID); and extracting from the patient profile of the first patient a patient data comprising at least one of a demographic data of the first patient, a coverage type of the first patient, and a diagnosis code of the first patient (see paragraph 0042; demographic data compared), wherein at least one of the first referral log and the second referral log further comprising the patient data, wherein the referral profile further comprising a patient data range comprising at least one of a demographic data of the second patient, a coverage type of the second patient, and a diagnosis code of the second patient (see paragraph 0042; patient to be matched also includes demographic data).
As per claim 11, Valuck and Wilson teaches the method of claim 8 as described above.  Valuck further teaches determining generation of a healthcare utilization record comprising a patient UID of a first patient and a provider UID of the second healthcare provider (see paragraph 0024; generate/stores records of patients and providers); generating a healthcare utilization log comprising the provider UID of the first healthcare provider, the type of service, and optionally comprising a place of service value and a utilization time associated with at least one of utilization of a healthcare service and generation of the healthcare utilization log (see paragraph 0042; maintains a matrix of data including service provided by provider to patient as well as location of the provider (paragraph 0039); per paragraph 0024 provider records are updated based on services provided to patients and are encompassed by a utilization log); and transmitting the referral data over a network from a server to a computing device of the second healthcare provider running a point-of-care application, where the referral data is integrated see paragraph 0070-0071; referral data is transmitted to reserve a referral for a patient).
Valuck does not explicitly teach determining the healthcare utilization log of the first patient corresponds to the first referral log and storing a second database association linking the healthcare utilization log and at least one of the second referral log and the first referral log.  Wilson further teaches determining the healthcare utilization log of the first patient corresponds to the first referral log and storing a second database association linking the healthcare utilization log and at least one of the second referral log and the first referral log (see column 25, lines 20-29; physician referral network stores associations between physicians (first, second, third, etc.) referring patients). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the referral network data of Wilson to the provider records data of Valuck with the motivation of identifying unnecessary referrals (see column 25, lines 59-60 of Wilson).
As per claim 12, Valuck and Wilson teaches the method of claim 11 as described above.  Valuck does not explicitly teach referencing a second time period value; determining the utilization time is within the second time period value; and reducing the inbound re-referral rate of the second healthcare provider. Wilson further teaches referencing a second time period value (see column 27, lines 2-3; references a time period for performing calculation); determining the utilization time is within the second time period value (see column 27, lines 2-3; references a time period for performing calculation which defines episodes of care (i.e. a utilization time)); and reducing the inbound re-referral rate of the second healthcare provider (see column 27, lines 40-55; subsequent referral scores may be negatively impacted (i.e. reduced) by additional referrals that are not efficient). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include this calculation for use in prioritizing physicians in Valuck with the motivation of avoiding inefficient referrals (see column 25, line 59 – column 26, line 5 of Wilson
As per claim 13, Valuck and Wilson teaches the method of claim 11 as described above.  Valuck does not explicitly teach calculating, using the subset of referral logs and a subset of utilization logs in the reduced dataset, a service-on-referral rate of the second healthcare provider, wherein the referral ruleset applied to at least one of score, rank, and qualify the second healthcare provider is based on criteria further comprising the service-on-referral rate of the second healthcare provider. Wilson further teaches calculating, using the subset of referral logs and a subset of utilization logs in the reduced dataset, a service-on-referral rate of the second healthcare provider (see column 26, line 64 – column 27 line 7; referral score based on experience index is encompassed by service-on referral rate), wherein the referral ruleset applied to at least one of score, rank, and qualify the second healthcare provider is based on criteria further comprising the service-on-referral rate of the second healthcare provider (see column 27, lines 14-16; comparing referral score to threshold scores or qualifies the provider). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include this calculation for use in prioritizing physicians in Valuck with the motivation of avoiding inefficient referrals (see column 25, line 59 – column 26, line 5 of Wilson).
As per claim 14, Valuck and Wilson teaches the method of claim 11 as described above.  Valuck does not explicitly teach the following limitations which are taught by Wilson: calculating a first instance of the inbound re-referral rate of the second healthcare provider, wherein the second healthcare provider is an individual provider (see column 26, line 64 – column 27, line 2; referral score between providers calculated); calculating a second instance of the inbound re-referral rate of a provider group to which the individual provider is associated (see column 27, lines 5-13; referral based on experience based on peer group); and generating a weighted instance of the inbound re-referral rate of the second healthcare provider based on the first instance of the inbound re-referral rate and the second instance of the inbound re-referral rate (see column 27, lines 2-3; average score may be weighted based on time of referral).  It would have been obvious to one of ordinary skill in the art at the time of the see column 25, line 59 – column 26, line 5 of Wilson).
As per claim 15, Valuck and Wilson teaches the method of claim 14 as described above. Valuck  the place of service value is stored in computer memory as a POS code value (see paragraph 0057; facility type is encompassed by POS code value), and wherein at least one of the place of service range, the type of service range, and a patient data range is selected by a clinician through the point-of-care application (see paragraph 0032; referral profile encompasses the combination of stored patient records and patient data entered through referral interface; per paragraphs 0038-0039; patient location with geographic radius is encompassed by place of service range and condition of the patient is encompassed by type of service range).
Valuck does not explicitly teach the first time period value is dependent on the type of service, wherein the type of service is a procedure code value, wherein the procedure code value is a CPT code value. Wilson further teaches the first time period value is dependent on the type of service, wherein the type of service is a procedure code value, wherein the procedure code value is a CPT code value (see column 14, lines 28-35). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include this data for identifying procedures in the system of Valuck with the motivation of facilitating insurance payments for services (see column 14, lines 41-45 of Wilson).
Claims 16-20 recite substantially similar system limitations to those recited in the combination of method claims 1-7 and 8-15 and, as such, are rejected for similar reasons as given above.
D
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Redlus, US Patent Application Publication No. 2021/0134444, discloses applying referral models 	to patient and clinician data to optimize referrals.
Zaidi, US Patent Application Publication No. 2019/0333613, discloses comparing patient profile 	records and provider profile records in generating a patient referral.
Malkenson, US Patent Application Publication No. 2021/0043320, discloses performing real-time 	referral searches and filtering search results.
Duan, Chinese Publication No. CN 110010214 A, discloses processing patient referrals and 	identifying target doctor information.
Oderkirk, Readiness of electronic health record systems to contribute to national health 	information and research, discloses electronic patient record sharing in the process of 	automated patient referrals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626